
	

113 HR 1387 IH: To amend the Fair Labor Standards Act of 1938 to exempt certain perishable agricultural commodities from the goods whose sale or distribution in commerce may be prohibited subsequent to a violation of such Act.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1387
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to exempt
		  certain perishable agricultural commodities from the goods whose sale or
		  distribution in commerce may be prohibited subsequent to a violation of such
		  Act.
	
	
		1.Exemption of perishable
			 agricultural commoditiesSection 15(a)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 215(a)(1)) is amended by inserting (other than
			 perishable agricultural commodities, as such term is defined in section 1(b)(4)
			 of the Perishable Agricultural Commodities Act, 1930 (7 U.S.C.
			 499a(b)(4)) after any goods.
		
